EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is entered into as of this 18th day
of December 2017 (the “Effective Date) by and between Chembio Diagnostics, Inc.,
a Nevada corporation (the “Company”), and Neil A. Goldman (“Employee), to be
effective as of the Effective Date.  Employee and the Company are sometimes
referred to individually as a “Party” and collectively as the “Parties.”
 
In consideration of the mutual covenants, promises and agreements herein
contained, the Company and Employee hereby covenant, promise and agree to and
with each other as follows:
 
1.          Employment.  The Company shall employ Employee, and Employee shall
perform services for and on behalf of the Company upon the terms and conditions
set forth in this Agreement.
 
2.          Positions and Duties of Employment.  Employee shall be required to
devote his full energy, skill and best efforts as required to the furtherance of
his managerial duties with the Company as the Company’s Executive Vice President
and Chief Financial Officer.  While serving in this capacity, Employee shall
have the responsibilities, duties, obligations, rights, benefits and requisite
authority as is customary for his position and as may be determined by the
Company’s Board of Directors (the “Board”).
 
Employee understands that his employment as Executive Vice President and Chief
Financial Officer of the Company involves a high degree of trust and confidence,
that he is employed for the purpose of furthering the Company’s reputation and
improving the Company’s operations and profitability, and that in executing this
Agreement he undertakes the obligations set forth herein to accomplish those
objectives. Employee agrees that he shall serve the Company fully, diligently,
competently and to the best of his ability. Employee certifies that he fully
understands his right to discuss this Agreement with his attorney, that he has
availed himself of this right to the extent that he desires, that he has
carefully read and fully understands this entire Agreement, and that he is
voluntarily entering into this Agreement.
 
3.          Duties.  Employee shall perform the following services for the
Company:
 
(a)          Employee shall serve as Executive Vice President and Chief
Financial Officer of the Company, or in such other position as determined by the
Board, and in that capacity shall work with the Company to pursue the Company’s
plans as directed by the Chief Executive Officer (“CEO”) and/or the Board. 
 
(b)          Employee shall perform duties with the functions of the Executive
Vice President and Chief Financial Officer of the Company, subject to the
direction of the CEO and/or the Board.

--------------------------------------------------------------------------------



(c)          During the Term of this Agreement (defined below), Employee shall
devote substantially all of Employee’s business time to the performance of
Employee’s duties under this Agreement, and substantially all of Employee’s
business time under this Agreement will be spent in the Company’s locations on
Long Island, New York, except for business trips taken on behalf of and for the
business interests of the Company, unless otherwise agreed to by the Board; 
provided, however, that Employee may serve as a Director of one other entity so
long as such entity is not competitive with the Company and such service would
not pose a conflict for Employee or restrict his ability to carry out his duties
to the Company, and so long as any such position is approved in advance by the
Board.  Without limiting the foregoing, Employee shall perform services on
behalf of the Company for at least forty hours per week, and Employee shall be
reasonably available at the request of the Company at other times, including
weekends and holidays, to meet the needs and requests of the Company’s
operations, customers, and Board. 


(d)          During the Term, Employee will not engage in any other activities
or undertake any other commitments that conflict with or take priority over
Employee’s responsibilities and obligations to the Company, its business, and
its customers, including without limitation those responsibilities and
obligations incurred pursuant to this Agreement.
 
(e)          During the Term, the Company will not require Employee to relocate
his residence.
 
4.          Term.
 
(a)          Unless terminated earlier as provided for in this Agreement, the
term of this Agreement shall be for one year, commencing on the Effective Date
and ending on the first anniversary of the Effective Date (the “Term”).
 
(b)          If the employment relationship is terminated by either Party,
Employee agrees to cooperate with the Company and with the Company’s new
management with respect to the transition of the new management in the
operations previously performed by Employee.  Upon Employee’s termination,
Employee agrees to return to the Company all Company documents (and all copies
thereof), any other Company property in Employee’s possession or control, and
any materials of any kind that contain or embody any proprietary or confidential
material of the Company.
 
5.          Compensation.  Employee shall receive the following as compensation:
 
(a)          A base salary at an annual rate of $300,000, subject to periodic
review by the Board or the Compensation Committee of the Board (the
“Compensation Committee”), payable in accordance with the Company’s customary
payroll practices (the “Base Salary”); and
 
(b)          An annual bonus, in the discretion of the Compensation Committee or
Board, of up to 40% of the Base Salary, in the discretion of the Compensation
Committee or the Board, with criteria established by the Compensation Committee
or the Board, to consist of financial, strategic, and other management goals. 
The bonus shall be paid between January 1 and March 15 of the year following the
year to which the bonus applies.

--------------------------------------------------------------------------------



(c)          If Employee is eligible, the Company shall include Employee in any
profit sharing plan, executive stock option plan, pension plan, retirement plan,
medical and/or hospitalization plan, and/or any and all other benefit plans,
except for disability and life insurance, which may be placed in effect by the
Company for the benefit of the Company executives during the Term. Except for
the fact that the Company at all times shall provide Employee with all or at
least a portion of Employee’s medical and/or hospitalization insurance, which
shall not be less than that afforded to the Company’s other executives, nothing
in this Agreement shall limit (i) the Company’s ability to exercise the
discretion provided to it under any such benefit plan, or (ii) the Company’s
discretion to adopt, not adopt, amend or terminate any such benefit plan at any
time.
 
(d)          Employee shall be entitled to four weeks vacation leave for each
year of the Term, as well as sick leave, medical insurance coverage and any
other benefits consistent with the Company’s plans and policies in effect for
the Company’s executives from time to time. The Company may modify, in its sole
and absolute discretion, such benefits from time to time as it considers
necessary or appropriate.
 
(e)          During the Term, Employee shall be reimbursed for reasonable
expenses that are authorized by the Company and that are incurred by Employee
for the benefit of the Company in accordance with the standard reimbursement
practices of the Company.  Any direct payment or reimbursement of expenses shall
be made only upon presentation of an itemized accounting conforming in form and
content to standards prescribed by the Internal Revenue Service relative to the
substantiation of the deductibility of business expenses.
 
(f)          Any payments which the Company shall make to Employee pursuant to
this Agreement shall be reduced by standard withholding and other applicable
payroll deductions, including, without limitation, federal, state or local
income or other taxes, social security and medicare taxes, state unemployment
insurance deductions, state disability insurance deductions, and any other
applicable tax or deduction (collectively, any withheld taxes and deductions,
“Deductions”).


6.          Stock Option Grant.
 
(a)          Grant of Stock Options.  In recognition of Employee’s importance
and value to the Company and as an additional inducement for Employee to enter
into this Agreement, but subject in all respects to the terms and conditions of
this Agreement, including, without limitation, the vesting/exercisability
schedule set forth below, and the Company’s 2014 Stock Incentive Plan (the
“Plan”) and the Company’s form of Stock Option Agreement, the Company hereby
grants to Employee on the later of the Effective Date or the date that this
Agreement has been signed by the Employee and the Company (the “Option Grant
Date”), stock options to purchase 125,000 shares (the “Options”) of the
Company’s common stock, $0.01 par value per share (the “Common Stock”).  With
respect to the Options that first become exercisable in each of 2018, 2019, and
2020, those Options of which the aggregate exercise price is up to but not more
than $100,000 shall be incentive stock options under the Plan and within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended, and the
remainder of the Options that become exercisable in that year shall be
non-qualified stock options under the Plan.  In other words, of the 41,666
Options that first become exercisable in 2018, that portion of those Options
whose aggregate exercise price is not more than $100,000 (for example, 14,285
Options if their exercise price is $7.00 each) shall be incentive stock
options.  Resales of shares of common stock underlying all the Options will be
covered by the Company’s registration statement on Form S-8. The price per share
of the Options shall be equal to the Fair Market Value (as that term is defined
below) of the Common Stock on the Option Grant Date. For purposes of this
Agreement, the term “Fair Market Value” shall mean the Volume Weighted Average
Traded Price (as defined below) of the Common Stock on the Option Grant Date on
the National Association of Securities Dealers Automated Quotation System
(“NASDAQ”). Subject to the terms and conditions of this Agreement, 41,666,
41,667, and 41,667 of the Options shall become exercisable on the first, second,
and third anniversaries, respectively, of the Option Grant Date, and all the
Options will expire on the seventh anniversary of the Option Grant Date unless
exercised prior to that date.  As used in this Agreement, the term “Volume
Weighted Average Traded Price” shall mean, for a given day, the sum of sale
prices for all shares traded during that day, divided by the total aggregate
number of shares traded during that day.

--------------------------------------------------------------------------------



(b)          No Proportionate or Partial Vesting or Becoming Exercisable.  There
shall be no proportionate or partial vesting (or becoming exercisable) of the
Options prior to the vesting date set forth in subparagraph 6(a) above.
 
(c)          Restrictions on Transfer.  Employee shall not exercise, sell,
transfer, pledge, hypothecate, assign or otherwise encumber or dispose of the
Options, except as set forth in this Agreement.  Any attempted exercise, sale,
transfer, pledge, hypothecation, assignment or other disposition of the Options
in violation of this Agreement shall be void and of no effect.
 
(d)          Forfeiture; Immediate Vesting.  If Employee’s employment is
terminated by Employee at any time other than for “Reasonable Basis” (as that
term is hereinafter defined) or by the Company for Cause (as that term is
hereinafter defined), then Employee will forfeit, without compensation, any and
all Options that are not exercisable as of the date of termination of Employee’s
employment.  In the event Employee’s employment is terminated by Employee for
“Reasonable Basis” or in the event the Company terminates Employee’s employment
without his consent for a reason other than Cause, then all of the Options shall
become exercisable immediately.
 

7.
Confidentiality.

 
(a)          Employee hereby warrants, covenants and agrees that, without the
prior express written consent of the Company, and unless required by law, court
order or similar process, Employee shall hold in the strictest confidence, and
shall not disclose to any person, firm, corporation or other entity, any and all
of the Company’s information, including, for example, and without limitation,
any data related to (i) drawings, sketches, lists, plans or other documents
concerning the Company’s business or development plans, customers or suppliers;
(ii) the Company’s development, design, construction or sales and marketing
methods or techniques; or (iii) the Company’s trade secrets and other “know-how”
or information not of a public nature, regardless of how that information came
to the custody of Employee (collectively, subsections (i), (ii) and (iii) of
this Section 7(a), “Information”).  For purposes of this Agreement, such
Information shall include, but not be limited to, any information regarding a
formula, pattern, compilation, program, device, method, technique or process
that (A) derives independent economic value, present or potential, not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use, and (B)
is the subject of Company efforts.

--------------------------------------------------------------------------------



(b)          In the event Employee is required by law, court order or similar
process to disclose any Information, Employee shall provide the Company
immediate notice of such obligatory disclosure prior to such disclosure, so that
the Company, at its sole option, may attempt to seek a protective order or other
appropriate remedy to preclude such disclosure.
 
(c)          The warranty, covenant and agreement set forth in this section 7
shall not expire, shall survive this Agreement, and shall be binding upon
Employee without regard to the passage of time or any other event.
 
(d)          Notwithstanding any other provision of this Agreement, Employee may
disclose Information when required to do so by a court of competent
jurisdiction, by any governmental agency having authority over Employee or the
business of the Company, or by any administrative body or legislative body
(including a committee thereof) with jurisdiction to order Employee to divulge,
disclose or make accessible such information.  Employee and the Company agree
that nothing in this Agreement (or any other agreement with the Company) is
intended to interfere with Employee’s right to (i) report possible violations of
federal, state or local law or regulation to any governmental agency or entity
charged with the enforcement of any such laws, (ii) make other disclosures that
are protected under the whistleblower provisions of federal, state or local law
or regulation, (iii) file a claim or charge with any state human rights
commission or any other government agency or entity, or (iv) testify, assist or
participate in an investigation, hearing or proceeding conducted by any state
human rights commission or any other government or law enforcement agency,
entity or court.  In making or initiating any such reports or disclosures,
Employee need not seek the Company’s prior authorization and is not required to
notify the Company of any such reports or disclosures. Employee is hereby
notified in accordance with the Defend Trade Secrets Act of 2016 that Employee
will not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that is made in confidence to a
federal, state or local government official, either directly or indirectly or to
an attorney solely for the purpose of reporting or investigating a suspected
violation of law, or is made in a complaint or other document that is filed
under seal in a lawsuit or other proceeding.
 



--------------------------------------------------------------------------------




8.
Company’s Right to Inventions and Discoveries.

 
(a)          “Inventions” means all improvements, discoveries, inventions, works
of authorship, mask works, computer programs, source and object codes, writings,
formulas, ideas, processes, techniques, know-how and data, made or conceived or
reduced to practice or developed by Employee, either alone or jointly with
others as a result of employment at the Company or that otherwise relate to the
Company’s actual or anticipated business or research or development. 
“Proprietary Rights” means all trade secret, patent, copyright, trademark, trade
name, service mark, and other intellectual property rights throughout the
world.  Inventions and Proprietary Rights do not include inventions that the
Employee developed entirely on Employee’s own time without using the Company’s
equipment, supplies, facilities, or Information except for those inventions that
either relate to the Company’s actual or anticipated business, research or
development or that result from work performed by the Employee for the Company.
 
(b)          Employee hereby assigns and agrees to assign in the future to the
Company all of Employee’s right, title and interest in and to any and all
Inventions and all Proprietary Rights, whether or not subject to protection
under the patent, copyright, trademark or industrial design laws, made or
conceived or reduced to practice or learned by Employee (solely or jointly with
others) during Employee’s employment with the Company (including, without
limitation such employment prior to the Effective Date) and for a one-year
period after Employee’s termination of employment with the Company (collectively
“Assigned Intellectual Property”).  Employee further agrees that all Assigned
Intellectual Property is the sole property of the Company.
 
(c)          Employee agrees to promptly notify and fully disclose to the
Company all Assigned Intellectual Property, and will take such steps as are
deemed necessary to maintain complete and current records of same.  Employee
will, at the Company’s request and expense, whether during or after employment,
take such steps as are reasonably necessary to assist the Company in securing,
maintaining, defending or enforcing any title and right to Assigned Intellectual
Property.
 

--------------------------------------------------------------------------------



9.          Non-Compete.  Employee acknowledges and recognizes the highly
competitive nature of the Company’s business and that Employee’s duties
hereunder justify restricting Employee’s further employment following any
termination of employment.  Employee further acknowledges and understands that
the Company recognizes Employee’s importance and value to the Company and thus
has provided Employee with the overall compensation package described hereunder
in order to induce Employee to enter into this Agreement.  Accordingly, Employee
agrees that so long as Employee is employed by the Company, and (i) for a period
of two years following the termination of Employee’s employment, Employee shall
not induce or attempt to induce any employee of the Company to leave the employ
of the Company, or in any way interfere with the relationship between the
Company and any other employee; (ii) for a period of one year following the
termination of Employee’s employment, Employee, except when acting at the
request of the Company on behalf of or for the benefit of the Company, shall not
induce customers, agents or other sources of distribution of the Company’s
business under contract, or doing business, with the Company to terminate,
reduce, alter or divert business with or from the Company; and (iii) for the
period during which Employee is entitled to be paid severance   under this
Agreement (or for a period of six (6) months after termination of Employee’s
employment if Employee’s employment is terminated under circumstances in which
Employee is not entitled to severance pursuant to the terms of this Agreement),
Employee shall not, directly or indirectly, either as a principal, agent,
employee, employer, consultant, partner, member or manager of a limited
liability company, shareholder of a company that does not have securities
registered under the Securities Exchange Act of 1934 (the “1934 Act”), or a
shareholder in excess of one (1%) percent of a company that has securities
registered under the 1934 Act, corporate officer or director, or in any other
individual or representative capacity, engage or otherwise participate in any
manner or fashion in any business that directly competes with the business
activities of the Company (which at the present time are point-of-care
diagnostics for infectious diseases in humans and animals) in or about any
market in which the Company is, or has publicly announced a plan for, doing
business.  Employee further covenants and agrees that the restrictive covenants
set forth in this paragraph are reasonable as to duration, terms, and
geographical area and that the same protects the legitimate interests of the
Company, imposes no undue hardship on Employee, and is not injurious to the
public.  The covenant set forth under (iii) above shall not apply if Employee’s
employment is terminated within twelve months of a Change Of Control (as defined
below).  Ownership by Employee, for investment purposes only, of less than one
percent of any class of securities of a corporation if those securities are
listed on a national securities exchange or registered under the 1934 Act shall
not constitute a breach of the covenant set forth under (iii) above.  Employee
acknowledges and understands that, by virtue of his position with the Company,
he will have exposure to various entities with which the Company does business
or is in discussions to do business.  Accordingly, Employee hereby covenants and
agrees that, so long as he is employed by the Company, he will not, except with
the prior written consent of the Company, solicit or enter into any discussions
for a position of employment with any such entities.  It is the desire and
intent of the Parties that the provisions of this paragraph be enforced to the
fullest extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought.  Accordingly, if any particular
portion of this paragraph shall be adjudicated to be invalid or unenforceable,
this paragraph shall be deemed amended to apply in the broadest allowable manner
and to delete therefrom the portion adjudicated to be invalid or unenforceable,
such amendment and deletion to apply only with respect to the operation of this
paragraph in the particular jurisdiction in which that adjudication is made.  If
Employee violates any of the restrictions contained in this Section 9, the
Restricted Period shall be suspended and shall not run in favor of Employee
until such time that Employee cures the violation; the period of time in which
Employee is in breach shall be added to the restricted period.



--------------------------------------------------------------------------------



10.          Internal Revenue Code Section 409A (“409A”) Matters.  This
Agreement is intended to comply with Section 409A of the U.S. Internal Revenue
Code.  Any ambiguous provisions will be construed in a manner that is compliant
with or exempt from the application of 409A.  If a provision of this Agreement
would result in the imposition of an applicable tax under 409A, the Parties
agree that such provision shall be reformed to avoid imposition of the
applicable tax, with such reformation effected in a manner that has the most
favorable result to Employee.
 
(a)          For purposes of 409A, each payment or amount due under this
Agreement shall be considered a separate payment, and Employee’s entitlement to
a series of payments under this Agreement is to be treated as an entitlement to
a series of separate payments.
 
(b)          If (x) Employee is a “specified employee,” as that term is defined
in 409A and determined as described below in this Paragraph 11(b), and (y) any
payment due under this Agreement is subject to 409A and is required to be
delayed under 409A because Employee is a specified employee, that payment shall
be payable on the earlier of (A) the first business day that is six months after
Employee’s separation from service, as that term is defined in 409A, (B) the
date of Employee’s death, or (C) the date that otherwise complies with the
requirements of 409A.  This Section 10(b) shall be applied by accumulating all
payments that otherwise would have been paid within six months of Employee’s
separation and paying those accumulated amounts on the earliest business day
that complies with the requirements of 409A.  For purposes of determining the
identity of specified employees, the Board may establish procedures as it deems
appropriate in accordance with 409A.
 
11.          Termination.


(a)          If Employee’s employment is terminated by the Company without Cause
(as defined below), or if Employee terminates his employment for Reasonable
Basis (as defined below), then the Company shall, in exchange for Employee’s
execution of a general release and waiver of claims against the Company as of
the termination date in a form reasonably acceptable to the Company, (i) pay
Employee, as severance, an amount equal to Employee’s Base Salary for a period
of twelve (12) months following the date such general release and waiver of
claims is executed by Employee and delivered to the Company; provided, however,
that in the event the time period for Employee to execute and deliver an
irrevocable general release and waiver of claims spans two taxable years, the
first severance payment shall not be paid to the Employee until the second
taxable year; and (ii) pay Employee an amount equal to the Company’s monthly
share of health insurance premium payments for the Employee, as in effect for
other executive officers of the Company, on a monthly basis during the period
when Employee is paid severance under (i) and (ii) collectively, “Severance
Payments”). The Severance Payments shall be made in accordance with the
Company’s customary payroll practices, and all payments described above shall be
subject to all applicable Deductions.  The Company shall provide Employee with
the form of general release and waiver described above not later than thirty
(30) days after the termination of this Agreement and Employee shall have a
maximum of thirty (30) days to sign the general release and waiver.

--------------------------------------------------------------------------------



If the Company does not make a bona fide written offer to Employee to enter into
a new employment agreement on substantially the same terms as this Agreement
(not including the stock options) prior to expiration of this Agreement, then
Employee's employment shall be deemed to have been terminated by the Company
without Cause and all the provisions of the preceding paragraph shall apply. In
addition, if Employee is employed for the full Term described in Section 4(a) of
this Agreement, and the Company does not make the bona fide written offer
described in the preceding sentence, then Employee shall remain eligible for the
annual bonus described in Section 5(b) of this Agreement, which bonus shall be
in accordance with the provisions of Section 5(b), and which amount, if any,
shall be prorated according to the actual number of days that Employee was
employed during the applicable fiscal year. If the Company does make a bona fide
written offer as described in this paragraph, and Employee does not accept that
offer within ten days of receipt of that offer, then Employee shall not be
deemed to have been terminated by the Company, then the provisions of the first
paragraph of section 11(a) shall not apply, and Employee also shall not be
eligible for the bonus described in Section 5(b)..
 
Notwithstanding any provision herein to the contrary: (a) if there is a
Disengaging Change of Control (as defined below) and Employee terminates his
employment within six (6) months after such Disengaging Change in Control, the
severance amount to be paid to Employee will be equal to twelve (12) months Base
Salary payable over a period of twelve (12) months; and (b) if there is an
Engaging Change of Control (as defined below) and at any time thereafter, the
Company terminates Employee’s employment without Cause or Employee terminates
his employment with Reasonable Basis, the severance amount to be paid to
Employee will be equal to twelve (12) months Base Salary payable over twelve
(12) months;
 
In the event of any such termination set forth in this Section 11(a), Employee
will not be entitled to any additional cash compensation or benefits beyond what
is provided in the first sentence of this Section 11(a), except that Employee
shall be entitled to receive all compensation earned (including pay for up to
two weeks of unused vacation in accordance with Company policy as set forth in
the Company’s Employee Handbook dated April 2012), plus any accrued unused
vacation (calculated on a per diem proportionate basis) for the year of
termination, and all benefits and reimbursements due through the effective date
of termination. 
 
(i)          For purposes of this Agreement, “Cause” shall mean that the Board,
acting reasonably and in good faith based upon the information then known to the
Company, determines that Employee has engaged in or committed any of the
following: (A) willful misconduct, gross negligence, theft, fraud, or other
illegal conduct or conduct that violates the Company’s Insider Trading Policy or
other regulations of the U.S. Securities and Exchange Commission and with
respect to which Employee was not acting under the advice of counsel for the
Company; (B) refusal or unwillingness to perform any of Employee’s material
duties (as “material” is determined by the Board, reasonably and in good faith);
(C) performance by Employee of Employee’s duties determined by the Board to be
inadequate in a material (as determined by the Board, reasonably and in good
faith) respect (meaning that Employee has failed to diligently perform his
duties); (D) breach of any material applicable non-competition provision,
confidentiality provision or other proprietary information or inventions
agreement between Employee and the Company; (E) inappropriate conflict of
interest; (F) insubordination (meaning the refusal of Employee to follow a
lawful and reasonable directive of the CEO, the Board or any committee thereof
that is made known to him, and that implementing the directive is within the
ambit of Employee’s duties); (G) failure to follow the material directions of
the CEO, the Board or any committee thereof; or (H) any other material breach of
this Agreement.  In addition, an indictment or conviction of any felony, or any
entry of a plea of nolo contendre, under the laws of the United States or any
State shall be considered “Cause” hereunder.  “Cause” shall be specified in a
notice of termination to be delivered by the Company to Employee no later than
the date as of which termination is effective.  As to subsections (B), (C), (D),
(E), (F), (G), and (H), the Company shall not have Cause unless it provides
written notice to Employee specifying in reasonable detail Employee’s alleged
failure or breach and Employee does not cure the alleged failure or breach
within fourteen days after receipt of such notice.  The Parties agree that to
the extent that the failure or breach cannot be cured because what occurred in
the past cannot reasonably be reversed or otherwise remedied by future actions
or other conduct, then no such cure or cure period will be permitted.  The
determination of whether a matter is “material” under this Agreement shall be
made by the Board, reasonably and in good faith.
 

--------------------------------------------------------------------------------



(ii)          For purposes of this Agreement, “Reasonable Basis” shall mean (A)
a material breach of this Agreement by the Company, provided, however, that
Employee shall provide written notice to the Company of any alleged material
breach within 90 days of the breach first occurring, and any alleged material
breach will only be considered a material breach if the Company fails to cure
such breach within thirty days after receiving notice of such breach, and
further provided that Employee terminates Employee’s employment within 30 days
after the end of the cure period for such breach; (B) termination of Employee’s
employment by the Company without Cause during the term hereof; (C) a material
reduction in Employee’s salary or bonus opportunity, except to the extent that a
majority of the other executive officers of the Company incur reductions of
salary or bonus opportunity that average no less than the percentage reduction
incurred by Employee, and termination of Employee’s employment by Employee
within 30 days after the end of the 90-day notice and 30-day cure periods
described below; (D) without Employee’s consent, a material reduction in
Employee’s title, duties, or responsibilities, or benefits, and termination of
Employee’s employment by Employee within 30 days after the end of the 90-day
notice and 30-day cure periods described below; or (E) termination of Employee’s
employment by Employee within six months after the end of the 90-day notice and
30-day cure periods described below in the case of a “Disengaging Change Of
Control.” For the purposes of this Agreement, the terms “Change Of Control”,
“Engaging Change Of Control”, and “Disengaging Change Of Control” are defined
below. Further, in order to be considered a Reasonable Basis termination except
as otherwise provided above in this paragraph, Employee must give notice of the
existence of one of the Reasonable Basis conditions within 90 days of the
condition first occurring and the Company must have 30 days to cure the
condition.



A.
The term “Change Of Control” is defined as follows:



(1)          any consolidation or merger of the Company in which the Company is
not the continuing or surviving corporation, other than a merger of the Company
in which the holders of the Company’s voting common stock immediately prior to
the merger own a majority of the voting common stock of the surviving
corporation immediately after the merger;
 
(2)          any sale, lease, exchange or other transfer (in one transaction or
a series of related transactions) of all or substantially all the assets of the
Company;
 

--------------------------------------------------------------------------------



(3)          any approval by the stockholders of the Company of any plan or
proposal for the liquidation or dissolution of the Company;
 
(4)          the acquisition by any person or entity, or any group of persons
and/or entities of a majority of the stock entitled to elect a majority of the
directors of the Company; or
 
(5)          subject to applicable law, in a Chapter 11 bankruptcy proceeding,
the appointment of a trustee or the conversion of a case involving the Company
to a case under a Chapter 7 bankruptcy proceeding.
 
B.          The term “Engaging Change Of Control” is defined as follows:  A
Change Of Control pursuant to which Employee is offered to be employed by the
Company or its successor, provided that each of the following is adhered to:


(1)          the material economic terms of this Agreement continue to be in
effect;
 
(2)          the material responsibilities of Employee continue to be
substantially similar to those prior to the Change Of Control, which means that
Employee continues to be in charge of the same functional areas of the business
that was previously the business of the Company – even if Employee’s title is
different because after the Change Of Control substantially all of the business
of the Company becomes part of a subsidiary or a division, or a similar
structure, of the new controlling person or entity; and
 
(3)          either (I) the Employee is not required to travel more than 10
miles farther to Employee’s primary work location after the Change Of Control
than Employee was required to travel to his primary work location prior to the
Change Of Control; or (II) Employee’s primary work location after the Change Of
Control is located not more than 10 miles away from Employee’s primary work
location prior to the Change Of Control.
 
C.          The term “Disengaging Change Of Control” is defined as a Change Of
Control that does not satisfy the definition of an Engaging Change Of Control.


(b)          In the event that Employee’s employment with the Company is
terminated for Cause, by reason of Employee’s death or disability, or due to
Employee’s resignation or voluntary termination (other than for a Reasonable
Basis), then all compensation (including, without limitation, any Base Salary,
and the right to receive a Performance Bonus, and benefits, and the vesting of
any unvested Options, will cease as of the effective date of such termination,
and Employee shall receive no severance benefits, or any other compensation;
provided that Employee shall be entitled to receive all compensation earned
(including up to two weeks pay for unused vacation), and all benefits and
reimbursements due through the effective date of termination.
 
(c)          Employee agrees that the payments contemplated by this Agreement
shall constitute the exclusive and sole remedy for any termination of
employment, and Employee covenants not to assert or pursue any other remedies,
at law or in equity, with respect to any termination of employment.
 

--------------------------------------------------------------------------------



(d)          Any Party terminating this Agreement shall give prompt written
notice to the other Party hereto advising such other Party of the termination of
this Agreement stating in reasonable detail the basis for such termination (the
“Notice of Termination”).  The Notice of Termination shall indicate whether
termination is being made for Cause (if the Company has terminated the
Agreement) or for a Reasonable Basis (if Employee has terminated the Agreement).
 
12.          Remedies.  If there is a breach or threatened breach of any
provision of Section 7, 8,  9 or 11 of this Agreement, the Company will suffer
irreparable harm and shall be entitled to an injunction restraining Employee
from such breach.  Nothing herein shall be construed as prohibiting the Company
from pursuing any other remedies for such breach or threatened breach.


13.          Severability. It is the clear intention of the Parties to this
Agreement that no term, provision or clause of this Agreement shall be deemed to
be invalid, illegal or unenforceable in any respect, unless such term, provision
or clause cannot be otherwise construed, interpreted, or modified to give effect
to the intent of the Parties and to be valid, legal or enforceable.  The Parties
specifically charge the trier of fact to give effect to the intent of the
Parties, even if in doing so, invalidation of a specific provision of this
Agreement is required to make the Agreement consistent with the foregoing stated
intent.  In the event that a term, provision, or clause cannot be so construed,
interpreted or modified, the validity, legality and enforceability of the
remaining provisions contained herein and other application(s) thereof shall not
in any way be affected or impaired thereby and shall remain in full force and
effect.
 
14.          Waiver of Breach. The waiver by the Company or Employee of the
breach of any provision of this Agreement by the other Party shall not operate
or be construed as a waiver of any subsequent breach by that Party.
 
15.          Entire Agreement.  This document contains the entire agreement
between the Parties and supersedes all prior oral or written agreements, if any,
concerning the subject matter hereof or otherwise concerning Employee’s
employment by the Company.  This Agreement may not be changed orally, but only
by a written agreement signed by both Parties.
 
16.          Governing Law.  This Agreement, its validity, interpretation and
enforcement, shall be governed by the laws of the State of New York, excluding
conflict of laws principles. Employee hereby expressly consents to personal
jurisdiction in the state and federal courts located in Long Island, NY for any
lawsuit filed there against him by the Company arising from or relating to this
Agreement.
 
17. Notices.  Any notice pursuant to this Agreement shall be validly given or
served,  and deemed effective, if that notice is made in writing and delivered
personally or sent by courier or overnight courier and received at the following
respective address of the Party to whom the notice is being given:

--------------------------------------------------------------------------------



 

If to Company:
Chembio Diagnostics, Inc.

3661 Horseblock Road, Suite A
Medford, NY 11763
Attention: CEO
 

If to Employee:
To the address for Employee set forth below his signature.

 
Either Party, by notice given in the manner described above, may change the
address to which his or its future notices shall be sent.
 
18.          Assignment and Binding Effect.  This Agreement shall be binding
upon Employee and shall be binding on and benefit the Company and its successors
and assigns.  This Agreement shall not be assignable by Employee.
 
19.          Headings.  The headings in this Agreement are for convenience only;
they form no part of this Agreement and shall not affect its interpretation.
 
20.          Construction.  Employee represents that he has (a) read and
completely understands this Agreement and (b) had an opportunity to consult with
such legal and other advisers as he has desired in connection with this
Agreement.  This Agreement shall not be construed against any one of the
Parties.
 
21.          Directors’ and Officers’ Insurance.  The Company is to maintain
directors’ and officers’ insurance in an amount determined by the Board to be
reasonable.
 
22.          Key Man Insurance.  The Company may, in its discretion, purchase,
one or more “key man” insurance policies on Employee’s life, each of which will
be payable to and owned by the Company.  The Company, in its sole discretion,
may select the amount and type of key man life insurance purchased, and Employee
will have no interest in any such policies.  Employee will cooperate with the
Company in securing and maintaining this key man insurance by submitting to all
required medical examinations, supplying all information and executing all
documents required in order for the Company to secure and maintain the
insurance.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
respective day and year set forth below to be effective as of the date first
written above.
 


EMPLOYEE:
 
COMPANY:
         
NEIL A. GOLDMAN
 
CHEMBIO DIAGNOSTICS, INC.
                   
/s/ Neil A. Goldman
 
By:
/s/ John J. Sperzel
Neil A. Goldman
   
John J. Sperzel III
       
Chief Executive Officer
         
Date:
December 18, 2017
 
Date:
December 18, 2017







* * * * *

